 



Exhibit 10.37
DATED THE           DAY OF      DEC, 2004
BETWEEN
MALAYSIAN INDUSTRIAL ESTATES
BERHAD
AND
TRIO-TECH (MALAYSIA) SDN.
BHD.
(NO. 105390-V)
TENANCY AGREEMENT
(FACTORY LOT NO. 4
KAWASAN MIEL SUNGAI WAY BARU (FTZ), PHASE
III
SELANGOR DARUL EHSAN)
miel

Prepared by:
Legal Department
Malaysian Industrial Estates
BeMad
Na I Jalan MMOA
Taman PerinAkAn KS
Mul(im Batu, Batu Caves
68100 KUALA LUMPUR
Tel No. 03-61862616 -


 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the date stated in Section 1 of Schedule A herein
BETWEEN
MALAYSIAN INDUSTRIAL ESTATES BERHAD (No. 5674-K), a company incorporated in
Malaysia and having its registered office at 21st Floor, Bangunan Amanah
Capital, 82 Jalan Raja Chulan, 50200 Kuala Lumpur and business address at No. 3,
Jalan 31/10A, Taman Perindustrian IKS Mukim Batu, 68100 Kuala Lumpur
(hereinafter referred to as “the Landlord”) of the one part
THE TENANT whose name and address are stipulated in Section 2 of Schedule A
hereto (hereinafter called “the Tenant”) of the other part.
WHEREAS the Landlord is the registered proprietor and beneficial owner of all
that piece of land and the factory building erected thereon described in
Section 3 of Schedule A and delineated on the plan annexed hereto as Schedule B
(hereinafter referred to as “the said Premises”) and agrees to let and the
Tenant agrees to take the said Premises on the terms and conditions hereinafter
contained.

    WHEREBY IT IS HEREBY AGREED as follows:-   1.   GRANT OF TENANCY   1.1  
Grant of Tenancy       The Landlord lets and the Tenant takes a tenancy of the
said Premises for a term which is stipulated in Section 4 of Schedule A
commencing from the date stated in Section 5 of Schedule A at the monthly rental
specified in Section 6 of Schedule A payable monthly in advance on or before the
first day of each calendar month and the first payment to be made on or before
the date specified in Section 7 of Schedule A.   2.   SECURITY DEPOSIT   2.1  
Security Deposit       The Tenant shall upon execution of this Agreement pay the
Landlord a sum equivalent to three (3) months rental specified in Section 8 of
Schedule A hereto as security deposit for the due observance and performance by
the Tenant, of the stipulations, terms and conditions of this Agreement. The
said deposit shall be maintained at this figure during the term of this tenancy
and shall not be deemed to treated as payment of rent except that the Landlord
shall at its absolute discretion on the expiry of this tenancy or sooner
determination of this tenancy due to any breach of any of the provisions of this
Agreement by the Tenant deduct whatsoever sum from the security deposit that may
be due to the Landlord including but not limited to the following:

 



--------------------------------------------------------------------------------



 



  [a]   all costs and expenses incurred in making good any damage to the said
Premises and for any repairs or replacements or damaged or lost fixtures
belonging to the Landlord;     [b]   any legal fee or administrative charges and
disbursements due from and payable by the Tenant;     [c]   any charges as
stipulated in Clause 3.1.2, 3.1.5 and 3.1.12 herein contained;     [d]   any
interest on delayed payments owing by the Tenant;     [e]   any outstanding
rental owing by the Tenant;

    and to return the balance (if any) free of interest to the Tenant PROVIDED
ALWAYS it is hereby agreed that any deductions made by the Landlord -from the
security deposit shall not prejudice the Landlord’s claim against the Tenant for
any breach of this Agreement.   3.   TENANT’S COVENANTS   3.1   Tenant’s
Covenants       The Tenant hereby covenants with the Landlord as follows:-

  3.1.1   Payment of Rent         To pay the rent hereby reserved on the days
and in the manner aforesaid.     3.1.2   Increased Outgoings         In the
event that the assessments, quit rent, rates, taxes, property tax or other
imposition of a like nature by whatever name called levied in respect of the
said land and/or building thereon shall be increased over the amount payable
during the term hereby created (whether such increase is by way of increase in
the annual value or by way of increase in the rate of assessment) to pay the
excess relating to the said land and/or building thereon.     3.1.3  
Prohibition of Use

  [a]   To use and occupy the said Premises solely for the purpose approved by
the Landlord.     [b]   Not to carry on or permit or suffer to be carried on
upon the said Premises any trade of a noxious or offensive nature and not to
permit or suffer the said Premises to be used as the residence

 



--------------------------------------------------------------------------------



 



or sleeping place of any person (other than a caretaker) but to use the same
solely for the purpose approved by the Landlord.

  3.1.4   Utility Charges

  [a]   To pay all charges in respect of water, including Indah Water charges,
electricity, conservancy and other facility, -service charges and outgoings
whatsoever which now are or at any time hereafter during the said term may be
imposed or charged upon or in respect of the said Premises or any part thereof
or for which the Tenant is liable.     [b]   To pay the minimum monthly
contribution for electricity charges and/or any other charges imposed by Tenaga
Nasional Berhad.

  3.1.5   Alterations and Additions         Not to make any additions or
alterations to the said Premises or any part thereof or damage cut or alter any
of the walls, ceilings, partitions, timber floors, electrical wiring or plumbing
or the Landlord’s scheme of decoration of the said Premises without the
Landlord’s previous consent in writing and the approvals (if necessary) of the
Appropriate Authorities and in the event of such consent and approvals being
obtained, to carry out the work at the Tenant’s own expense with such materials
and in such manner and at such times as shall be designated by the Landlord
PROVIDED ALWAYS that any increase in the charges in respect of assessment, quit
rent, rates, taxes, property tax or other impositions due to the alterations and
extensions made to the said Premises shall be borne by the Tenant. Further, upon
the determination of the term hereby created the Tenant shall restore the said
Premises to their original state and condition at the expense of the Tenant and
if the Tenant fails to restore the said Premises to its original condition, the
Landlord shall have the right to do and charge to the Tenant the costs thereby
incurred and to claim from the Tenant as debt due from the Tenant to the
Landlord.     3.1.6   Upkeep of Premises         To keep the exterior and
interior of the said Premises and all parts thereof including all fixtures and
fittings therein in good and tenantable repair and to keep all closets, sinks,
interior pipes, windows, door, locks, bolts and fastening in good and tenantable
repair and proper working order and to replace or repair the same if broken,
damaged or destroyed by the Tenant, its agent, workmen and others lawfully on
the said Premises and to replace all broken glass forthwith and so leave the
same at the end of the tenancy, fair wear and tear excepted.     miel    

 



--------------------------------------------------------------------------------



 



  3.1.7   Not to Assign or Sub-Let         Not to assign, sub-let, share or part
with the possession of the said Premises or any part thereof.     3.1.8  
Nuisance         Not to do or permit to be done upon the said Premises any act
or thing which is or may be an annoyance or a nuisance to the Landlord or the
occupiers of any neighbouring or adjoining property.     3.1.9   Storage        
Not to keep or permit to be kept on the said Premises or any part thereof any
materials of a dangerous or explosive nature the keeping of which may contravene
and/or be a breach any local statutes or regulations whereby the Landlord may be
exposed to penalty, fine or forfeiture or in respect of which an increased rate
of insurance may be required or the policy in respect of which may become void
and voidable.     3.1.10   Installation         Not without the previous consent
in writing of the Landlord install or erect upon or affix to the said Premises
any permanent fixtures, machinery or apparatus and such consent not to be
unreasonably withheld PROVIDED ALWAYS that the Tenant shall indemnify the
Landlord against any loss or damage caused thereby.     3.1.11   Indemnity      
  That the Tenant shall indemnify and keep indemnified the Landlord from and
against:-

  [a]   All claims, demands, writs, summons, actions, suits, proceedings,
judgments, orders, decrees, damages, costs, losses and expenses of any nature
whatsoever which the Landlord may suffer or incur in connection with loss of
life, personal injury and/or damage to property arising from or out of any
occurrence in, upon or at the said Premises or any part thereof by reason of any
act or omission of the Tenant or of any of the Tenant’s employees, independent
contractors, agents, invitees or licensees; and     [b]   All loss and damage to
the said Premises, and to all property therein caused directly or indirectly by
the Tenant or the Tenant’s employees, independent contractors,

4

 



--------------------------------------------------------------------------------



 



invitees or licensees a and in particular but without limiting the generality of
the foregoing caused directly or indirectly by the use or misuse, waste or abuse
of water, gas or electricity or faulty fittings or fixtures of the Tenant.

  3.1.12   Insurance

  [a]   Not to do or permit or suffer to be done any act or omission which may
render any increased or extra premium payable by the Landlord for the insurance
of the said Premises or any part thereof or which may make void or voidable any
such insurance and to repay the Landlord on demand all such increased insurance
premium and to comply in all respects with the requirements of the insurers with
which the said Premises may for the time being be insured and forthwith on
demand to make good to the Landlord all losses or damages sustained by the
Landlord consequent upon any breach of this provision.     [b]   At its own cost
and expense to insure and keep insured all its goods and properties in the said
Premises.

  3.1.13   Rubbish         Not to deposit or permit to be deposited any rubbish
or refuse on any part of the said Premises.     3.1.14   Compliance with Law

  [a]   To comply with all by-laws, rules, regulations or orders of the
Department of Environment and the relevant Local Authority/Town Council, State
or Federal Government affecting the said Premises having power in that behalf
and which are now in force or which may hereafter be enacted and also comply
with all the requirements of the Jabatan Bomba including the installation of
additional fire fighting apparatus and will at all times hereafter indemnify the
Landlord and keep the Landlord indemnified against all claims, demands, actions,
proceedings, costs and expenses in respect of such any act, matter or thing done
or omitted to be done in contravention of the said provisions.     [b]   To
comply at all times during the said term with all statutory requirements for
ensuring the health safety and welfare of the persons using or employed in or
about the said Premises or any part thereof.

  miel    

 



--------------------------------------------------------------------------------



 



  3.1.15   Prohibition of Pollution         Not to allow any dangerous,
poisonous or objectionable effluent to be discharged into the drains or sewers
of the said Premises and to take all such measures and precautions as may be
necessary to ensure that any effluent so discharged will:-

  [a]   not be corrosive or otherwise harmful to the said drains or sewers; or  
  [b]   not cause any obstruction or deposit therein; or     [c]   not entail
any ecological pollution.

  3.1.16   Inspection by Landlord         To permit the Landlord or its agents
with or without workmen and others at least twice a year at reasonable times to
enter upon and to examine the condition of the said Premises and thereupon the
Landlord may serve upon the Tenant a notice in writing specifying any repairs
necessary to be done and require the Tenant forthwith to execute the same and if
the Tenant shall not within twenty-one (21) days after the. service of such
notice proceed diligently with the execution of such repairs then to permit the
Landlord or its agents or workmen to enter upon the said Premises and execute
such repairs and the costs thereof shall be a debt due from the Tenant to the
Landlord and be forthwith recoverable by the Landlord.     3.1.17   Floor
Loading         Not to load the floors of the said Premises in excess of the
load stated in Section 3 of Schedule A and to make good to the Landlord any
damage owing to such overloading and to provide ‘stronger foundations at the
Tenant’s cost should there be any requirement in excess of the capacity herein
mentioned. The Landlord will not be liable for any damage caused as a result of
    3.1.18   Determination of Tenancy         [a] At the expiration or sooner
determination of the term hereby created to yield the said Premises with the
fixtures thereto (other than such Tenant’s trade fixtures as shall belong to the
Tenant unless required by the Landlord to be removed), in good and tenantable
repair and condition (fair wear and tear excepted) to the Landlord together with
all the keys to the

6

 



--------------------------------------------------------------------------------



 



said Premises, and unless otherwise required by the Landlord, to remove all
lettering, internal partitions, fixtures and other installations of the Tenant
or any part thereof, as are specified by the Landlord, from the said Premises
and to reinstate in the said Premises all air-conditioning installations or
other electrical installations to their original state to the satisfaction of
the Landlord, its architects or engineers. All damage done to the said Premises
by such removal shall be made good by the Tenant or damages shall be paid by the
Tenant to the Landlord within seven (7) days of the Landlord notifying the
Tenant on the amount thereof.

  [b]   If the Tenant fails to vacate the said Premises or to remove its
fixtures and partitions or reinstate in accordance with Clause 3.1.18[al hereof
the Tenant shall pay to the Landlord, as agreed liquidated damages, a sum of
money equivalent to two (2) months rental for every month that it failed to
vacate and without prejudice to the foregoing it shall be lawful for the
Landlord, its servants or agents to remove the fixtures and partitions on the
Tenant’s behalf, repair all damages and breakage caused by the Tenant and
reinstate the said Premises to a standard satisfactory to the Landlord and all
costs of such work shall be a debt due from the Tenant to the Landlord and shall
forthwith be recoverable by the Landlord from the Tenant. The payment of agreed
liquidated damages shall not in any way be construed as payment of rent to the
Landlord and the Landlord reserves the right to recover the said Premises by
court action.

4.   LANDLORD’S COVENANTS   4.1   Landlord’s Covenants       The Landlord hereby
covenants with the Tenant as follows:-

  4.1.1   Quit Rent and Assessment         To pay but subject to Clauses 3.1.2
and 3.1.5 all quit rent and property assessment charges for the said Premises.  
  4.1.2   Insurance         To keep insured the said Premises at all times
throughout the tenancy against loss or damage by fire, strike, malicious act,
explosion, storm, tempest, tool aircraft or anything dropped therefrom, riot and
civil commotion and to expend all moneys received. by virtue of such. insurance
in rebuilding and reinstating the

 



--------------------------------------------------------------------------------



 



  4.1.3   Quiet Enjoyment         That the Tenant paying the rent hereby
reserved and observing performing the several covenants and stipulations on its
part herein contained shall peacefully hold and enjoy the said Premises during
such term without any interruption by the Landlord or any other person
rightfully claiming under or in trust for it.     4.1.4   Maintenance         To
maintain and keep the main structure, walls, floors, roofs and drains of the
said Premises in good and tenantable repair and condition throughout the term
hereby created PROVIDED ALWAYS that the Tenant shall be liable for any damage
caused by the negligence of the Tenant its agents, workmen and others lawfully
on the said Premises.

5.   REPRESENTATIONS AND WARRANTIES BY TENANT   5.1   Representations and
Warranties by Tenant       The Tenant represents and warrant to the Landlord as
follows       [a] that the Tenant is a company duly incorporated under the laws
of Malaysia and has full legal right, authority and power to enter into and bind
itself by this Agreement; all appropriate and necessary actions have been taken
to authorise the execution of this Agreement and the execution and delivery
thereof does not exceed the power and authority of the officers executing the
same; and       [b] the Tenant has obtained (or will obtain by the date of
commencement of the tenancy herein) all the necessary licences, approvals,
permits and consents from all relevant regulatory, licensing, local and other
appropriate authorities to operate on the said Premises and to carry on the
business in the way the Tenant intends to conduct its business.   6.  
FORFEITURE   6.1   Forfeiture   miel

 



--------------------------------------------------------------------------------



 



  [b]   the rent hereby reserved or any pat thereof shall at any time be unpaid
for fifteen (15) days after becoming due and payable whether formally demanded
or not or     [c]   the Tenant ceases to occupy the said Premises;     [d]   the
Tenant, being an individual, commits an act of bankruptcy;     [e]   the Tenant,
being a company:

  (i)   enters into liquidation whether compulsory or voluntary (but not if the
liquidation is for amalgamation or reconstruction of a solvent company); or    
(ii)   has a receiver appointed;

  [f]   the Tenant enters into an arrangement for the benefit of its creditors;
or     [g]   the Tenant has any distress or execution levied upon its goods;    
[h]   the Tenant, being an individual shall die;

    then it shall be lawful for the Landlord at any time to serve a forfeiture
notice upon the Tenant pursuant to Section 235 of the National Land Code 1965
and it is hereby agreed that a reasonable time in which to remedy the breach of
the subject matter of the said forfeiture notice shall be fourteen (14) days and
on the expiration of the period specified in the said forfeiture notice without
the breach complained of having been remedied, the Landlord shall forthwith be
at liberty to re-enter upon the said Premises (or any pad thereof in be name of
be whole) at any time and thereupon this tenancy shall absolutely determine but
strictly without prejudice to the right of action of the Landlord in respect of
any antecedent breach of the Tenant’s covenant contained herein.   7.   PAYMENT
WITHOUT DEDUCTIONS   7.1   Payment without deductions       All payments to be
made by the Tenant to the Landlord hereunder shall be made in full and without
any set-off, counterclaim or merger or combination of accounts whatsoever and
shall be free and clear of and without deduction for, any taxes, levies,
imposts, dudes, charges, fees, deductions or withholding of any nature now or
hereafter imposed by any competent governmental or other authority.

9

 



--------------------------------------------------------------------------------



 



8.   INTEREST ON LATE PAYMENT   8.1   Interest on Late Payment

  [a]   In addition to and without prejudice to the powers rights and remedies
by this Agreement conferred, if the Tenant shall default in the payment seven
(7) days after the due date of the said rent or other moneys herein covenanted
to be paid the Tenant shall pay to the Landlord interest at the rate of ten
percentum (10%) per annum on the rent or any other sum at that time in arrears
calculated from the date of such default until the date of full payment of the
said rent or such other moneys in arrears.     [b]   Interest at the aforesaid
rate shall be chargeable as well after as before judgment and shall be payable
as of right within the meaning of Section 11 (b) of the Civil Laws Act, 1956,
and shall constitute the rate otherwise agreed between parties within the
meaning of Section 16(i) of the Courts of Judicature Act 1964.

9.   REMOVAL OF TENANT’S PROPERTY   9.1   Removal of Tenant’s Property       If
after the Tenant has vacated the said Premises on the expiry of the term and any
property of the Tenant remains in or on the said Premises and the Tenant fails
to remove it within seven (7) days after being requested in writing by the
Landlord to do so or after using its best endeavours the Landlord is unable to
make such a request to the Tenant within fourteen (14) days from the first
attempt so made by the Landlord:-

  [a]   the Landlord may as the agent of the Tenant sell such property and the
Tenant will indemnify the Landlord against any liability incurred by it to any
third party whose property shall have been sold by the Landlord in the mistaken
belief held in good faith (which shall be presumed unless the contrary be
proved) that such property belongs to the Tenant;     [b]   if the Landlord
having made reasonable efforts is unable to locate the Tenant the Landlord shall
be entitled to retain such proceeds of sale absolutely unless the Tenant shall
claim them within three (3) months of the date upon which the Tenant vacated the
said Premises;     [c]   the Tenant shall indemnify the Landlord against any
damage occasioned to the said Premises and any actions claims proceedings costs
expenses and demands made against the Landlord caused or related to the presence
of the property in or on the said Premises.

miel
10

 



--------------------------------------------------------------------------------



 



10.   CLAIM BY TENANT   10.1   No Claim by Tenant       Notwithstanding anything
herein contained the Landlord shall not be liable to the Tenant, nor shall the
Tenant have any claim against the Landlord in respect of:-

  [a]   any interruption in any of the services hereinbefore mentioned by reason
of any repair or maintenance of any installations or apparatus or damage thereto
or destruction thereof by fire, water, riot, act of God or other cause beyond
the Landlord’s control or by reason of mechanical or other defect or breakdown
or other inclement conditions or shortage of manpower, fuel, material,
electricity or water or by reason of labour disputes;     [b]   any act,
omission, default, misconduct or negligence of any party including the Landlord
in or about the performance or purported performance of any duty relating to the
provision of the said services or any of them;     [c]   any damage, injury or
loss arising out of the leakage of the piping and wiring in the said Premises
and/or structure of the said Premises.

11.   DAMAGE TO THE PREMISES   11.1   Damage to the Premises

  [a]   If the said Premises shall be partially destroyed or damaged by fire,
strike, malicious acts, explosion, storm, tempest, flood, aircraft or anything
dropped therefrom riot or civil commotion (except where such destruction or
damage has been caused by the fault or negligence of the Tenant) so as to be
unfit for use, the Landlord shall repair, restore and rebuild the said Premises
to substantially its former condition at the Landlord’s expense and the rent
shall be reduced proportionately until the said Premises have been repaired,
restored or rebuilt. If the Landlord shall fail to commence such repairs,
restorations or reconstructions within ninety (90) days of such partial
destruction or damage, then the Tenant may (but shall not be obliged to) with
the consent of the Landlord make such repairs, restorations or reconstructions
and the Landlord shall reimburse the Tenant for the cost thereof within fifteen
(15) days from the production by the Tenant of the relevant receipts of payment.
    [b]   If the said Premises shall be completely or substantially destroyed by
fire, strike, malicious acts, explosion, storm, tempest, flood, aircraft or
anything dropped therefrom, riot and civil commotion (except where such
destruction or damage has been caused by the fault or negligence of the Tenant)
so as to be wholly unfit to use, then either party may by written notice to the
other within ninety (90) days thereafter elect to terminate this tenancy such

miel

 



--------------------------------------------------------------------------------



 



termination to be effective as from the date of ‘ such destruction or damage
aforesaid and a proportionate refund shall be made to the Tenant by the Landlord
for any advance rental paid. In the event neither party elects to terminate the
tenancy the Landlord shall, at its expense promptly rebuild or restore the said
Premises to substantially its former condition and no rental shall be payable
until be said Premises are again rendered fit for occupancy and use.

12.   OPTION TO RENEW   12.1   Option to Renew       The Landlord may on the
written request of the Tenant made six (6) calendar months before the expiration
of the term hereby created and if there shall not at the time of such request be
any existing breach or non-observance of any of the covenants on the part of the
Tenant herein contained, at the expense of the Tenant grant to the Tenant a
further term of two (2) years from the date of the expiration of the term hereby
created at a revised rental to be mutually agreed between the parties hereto but
otherwise containing the like covenants and provisos contained herein or any
other covenants and provisos imposed by the Landlord for renewal PROVIDED ALWAYS
that two (2) weeks prior to the commencement of the renewed term the Tenant
shall forthwith forward to the Landlord the additional security deposit failing
which this option shall lapse and the Landlord shall be at liberty to grant a
tenancy of the said Premises to any party without having to account to the
Tenant whatsoever.   13.   PREMATURE TERMINATION BY TENANT   13.1   Termination
before Expiry       If the Tenant shall determine this Agreement before the
expiration of the tenancy hereby created, the Tenant shall pay to the Landlord a
sum of money equivalent to the total sum of the monthly rental for the unexpired
term of the tenancy hereby created by way of agreed liquidated damages.   14.  
NOTICE   14.1   Notice       Any notice under this Agreement shall be in
writing. Any notice to the Tenant or the Landlord shall be sufficiently served
if sent to it by registered post or left at the registered office in accordance
with Section 350 of the Companies Act 1965 or to the address of the Tenant or
Landlord provided herein.

miel

12



--------------------------------------------------------------------------------



 



15.   WAIVER OR INDULGENCE   15.1   Waiver or Indulgence       Any indulgence
given by the Landlord shall not constitute a waiver of or prejudice the
Landlord’s rights contained in this Agreement.   16.   TIME   16.1   Time      
Time wherever mentioned in this Agreement shall be of the essence of this
Agreement.   17.   STAMP DUTY AND SOLICITOR’S COST   17.1   Stamp Duty and
Solicitor’s Cost

  [a]   The costs and expenses of and incidental to this Agreement including
stamp duty shall be borne and paid by the Tenant.     [b]   If the said Premises
or rental or any other money due to the Landlord herein shall be required to be
recovered through any process of law or be placed in the hands of solicitors or
other agent for collection the Tenant shalI pay all fees and expenses incurred
by the Landlord in respect of such recovery or collection on a full indemnity
basis including the fees and expenses of the Landlord’s solicitors on a
solicitor and own client basis.

18.   INVALIDITY OF ANY PROVISION   18.1   Invalidity of Any Provision       Any
provisions of this Agreement which is invalid, unenforceable or prohibited shall
not effect the validity or enforceability of the remaining provisions of this
Agreement.   19.   INTERPRETATION   19.1   Interpretation       In this
Agreement where the context so admits the expression “Landlord” and “Tenant”
include the respective successors in title and assigns of the parties hereto and
words denoting the singular number only shall include plural and vice versa and
words denoting persons shall include corporation and partnership and vice versa
and all words importing the masculine gender shall be deemed to include the
feminine and neuter genders and vice versa. Reference to Clause and Schedules
are to be construed as references to Clause and Schedule of this Agreement.

13



--------------------------------------------------------------------------------



 



     
21
  PROPER LAW
 
   
20.l
  Proper Law
 
   
 
  This Agreement shall be governed by and construed in all respects in
accordance with the Laws of Malaysia.
 
   
21.
  SCHEDULE
 
   
21.1
  Schedule
 
   
 
  The Schedules annexed hereto shall be read and construed as an essential part
of this Agreement.

IN WITNESS WHEREOF the Landlord by its representatives and the Tenant have
hereunto set their hands the day and year first above written.



SIGNED for and on behalf of the
Landlord
MALAYSIAN INDUSTRIAL ESTATES       BERHAD by Us Attorney in the presence of:-  
            :/s/ Azmi Bin Tambi Chik           MALAYSIAN INDUSTRIAL ESTATES
BERHAD   P. A. Registration No. 44844/97

(company No: 5674-K)
:/s/ Salmah Abu Kassim
Legal Officer
  The execution of this instrument by
  the Tenant was duly effected in a
  manner authorised by As
  constitution under be seal of the
  Tenant which said seal was
  hereunto affixed in the presence of:-
:/s/ Yong Siew Wai
Director
:/s/ Soon Siew Kuan
Director

 



--------------------------------------------------------------------------------



 



SCHEDULE A
(to be taken read and construed as an essential part of this Agreement)

          SECTION   ITEM   PARTICULARS
1
  Date of this Agreement   The day of— 6 DEC 2004
 
       
2
  Name of the Tenant   TRIO-TECH (MALAYSIA) SDN. BHD.
 
      (Company No. 105390-V)
 
  Registered Address   Suite 18.05, MWE Plaza
 
      No. 8, Lebuh Farquhar
 
      10200 Penang
 
  Business Address   Lot 1 11A, Jahn SS 8/2
 
      Sungai Way Free Industrial Zone
 
      47300 Petaling Jalan
 
      Selangor Darul Ehsan
 
       
3
  Particulars of Premises    
 
  Description/identification of   Factory Lot No. 4
 
  factory building   Kawasan MIEL Sungai Way Baru (FTZ)
 
      Phase III, Selangor Darul Ehsan
 
  Floor Loading   400 lbs. Per sq. ft.
 
  Driveway Loading    
 
       
4
  Term of Tenancy   Three (3) years
 
       
5
  Date of Commencement   - 1 DEC 2004

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PLAN

          SECPON   ITEM   PARACULARS
6
  Monty Rental   Ringgit Malaysia Twenty Three Thousand
 
      Three Hundred Ninety Five
 
      (RM23,395.00) Only
 
       
7
  Effective Dab of Rental   - 1 FEB 2005
 
       
8
  Security Deposit   Ringgit Malaysia Seventy Thousand One
 
  (3 months rental)   Hundred Eighty Five (RM70,185.00) Only

 